     Case 2:16-cv-02950-JAM-EFB Document 44 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL AARON WITKIN,                              No. 2:16-cv-2950-JAM-EFB P
12                         Plaintiff,
13           v.                                          ORDER
14    A. SLOAN, et al.,
15                         Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 19, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. After extensions of

23   time, plaintiff has filed objections to the findings and recommendations and defendants have filed

24   a response thereto.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire

27   file, the court finds the findings and recommendations to be supported by the record and by

28   proper analysis.
                                                         1
     Case 2:16-cv-02950-JAM-EFB Document 44 Filed 05/06/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The findings and recommendations filed December 19, 2019, are adopted in full;

 3        2. Defendants’ August 26, 2019 motion to dismiss (ECF No. 30) is granted; and

 4        3. The case is dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(A).

 5        So ordered.

 6
     DATED: May 5, 2020
 7
                                              /s/ John A. Mendez____________               _____
 8

 9                                            UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
